DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Rejections
Due to Applicant’s amendment to claims 1, 16 and 19, all rejections from the Office Action mailed on 02/19/2021 are withdrawn.  Claims 1-5, 7-8 and 10-22 are allowable over the art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Frohman et al. (US 2014/0268959 A1) in view of Mazumder et al. (2006/0062034 A1) is the closest prior art. 
Frohman discloses a module (power conversion device) (figure 3) comprising: a battery (see although figure 3 does not show the battery, see figure 2 that shows the battery that supplies the power); a converter (H-bridge 302) to convert a level of first direct current (DC) power input from the battery (power is input from the battery through DC bus 312), and to output second DC power (see figure 3) (H-bridge is a known DC-DC converter) (see also [0048-0052]); an inverter (cyclo-inverter 308) to convert the second DC power supplied from the converter (302) into alternating current (AC) power ([0053-0056]); and a controller (switch controller that controls the switches SW1-SW4) ([0058]) to control the converter (302) and the inverter (308), wherein the converter (302) comprises: a full-bridge switching part (SW1-SW2 (fig. 3) to switch the first DC power ([0050]); a transformer (T1 and T2) (fig. 3) having an input side connected to an output terminal (output of SW1-SW2) of the full-bridge switching part (302) ([0058]); and 
a half-bridge switching part (SW3 and SW4) connected to an output side of the transformer (T1 and T2), wherein the controller changes a switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge (SW3-SW4) switching part in a first section of a waveform (sinusoidal pattern) ([0058]) (see also [0062]).
Frohman further discloses a battery (see figure 2) that supplies power or energy.  However, Forman does not specifically disclose that the battery is comprises a solar cell module including a plurality of solar cells.
Mazumder discloses (figure 23) a power conversion device comprising a battery that includes a solar cell module (photovoltaic array) including a plurality of solar cells (paragraph 0058).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Frohman by a photovoltaic module as taught by Mazumder in order to produce a high voltage alternative-energy source by implementing a photovoltaic array to minimize cost and to increase operational efficiencies.
However, the prior, alone or in combination, art fails to teach that “the controller controls the full-bridge switching part and the half-bridge switching part to be driven with a first switching frequency in a second section of the waveform, and controls the full-bridge switching part and the half-bridge switching part to be driven with a second switching frequency, which is lower than the first switching frequency, in a third section of the waveform, wherein the first section is disposed between the second section and the third section” or “the half-bridge switching part comprises: a fifth switching element and a sixth switching element which are connected in series; and a first capacitor and a second capacitor which are connected in series, wherein the output side of the transformer is connected between a third node, which is between the fifth switching element and the sixth switching element, and a fourth node which is between the first capacitor and the second capacitor”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721